Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 26(r): Powers of Attorney SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant, Security Life Separate Account L1, has duly caused this Registration Statement on Form N-6 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Hartford and in the State of Connecticut on the 20 th day of November, 2007. SECURITY LIFE SEPARATE ACCOUNT L1 (Registrant) By: SECURITY LIFE OF DENVER INSURANCE COMPANY (Depositor) By: /s/ Donald W. Britton Donald W. Britton President (principal executive officer) As required by the Securities Act of 1933 and the Investment Company Act of 1940, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Each person whose signature appears below hereby constitutes and appoints J. Neil McMurdie, such persons true and lawful attorney and agent with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities, to sign for such person and in such persons name and capacity indicated below any and all amendments to this Registration Statement, hereby ratifying and confirming such persons signature as it may be signed by said attorney to any and all amendments (pre-effective and post-effective amendments). Signature Title Date /s/ Donald W. Britton President Sept. 25, 2007 Donald W. Britton (principal executive officer) /s/ Robert W. Crispin Director Sept. 25, 2007 Robert W. Crispin /s/ Thomas J. McInerney Director and Chairman Sept. 24, 2007 Thomas J. McInerney /s/ Kathleen A. Murphy Director Sept. 28; 2007 Kathleen A. Murphy /s/ Catherine H. Smith Director and Senior Vice President Sept 27, 2007 Catherine H. Smith /s/ David A. Wheat Director, Executive Vice President and Chief Financial Officer Sept. 25, 2007 David A. Wheat (principal financial officer) /s/ Steven T. Pierson Senior Vice President and Chief Accounting Officer Sept. 25, 2007 Steven T. Pierson (principal accounting officer)
